 
 
 
                                                                                                               EXHIBIT
10.2
 


THE MAJESTIC STAR CASINO, LLC
2009 EXECUTIVE INCENTIVE PLAN




Plan Objectives


In recognition of the current financial position of The Majestic Star Casino,
LLC and its wholly-owned subsidiaries (collectively, “MSC” or the “Company”),
and given the necessity to substantially improve financial and operating
performance during the upcoming year, the Company has elected to adopt the
Executive Incentive Plan (the “Incentive Plan”) set forth herein (and the
exhibits attached hereto) for the 2009 calendar year and any subsequent
period(s) as may be determined from time to time by the MSC board of
directors.  Among other things, the Incentive Plan is designed to: i)
incentivize each member of MSC’s executive management team to perform at his /
her highest level; ii) reward members of the executive management team for
increasing the value of the enterprise through improved financial performance;
iii) encourage MSC executives to coordinate and collaborate as a team; and iv)
compensate those members of the executive management team whose workloads have
and/or will continue to increase substantially due to the Company’s financial
restructuring and turnaround efforts.


Plan Participants


After a comprehensive review of the MSC management team and the Company’s
organizational structure, 11 executives have been selected to participate in the
Incentive Plan (the “Eligible Executives”).  The Eligible Executives were
selected using various criteria including, but not limited to, the following: i)
the duties and responsibilities assigned to the executive and the degree to
which such duties / responsibilities are critical to the future success of the
organization; ii) the degree to which the executive is likely to have a
meaningful positive impact on the future operating and financial performance of
the Company; iii) that the executive does not hold an equity interest (either in
the form of stock, options or warrants) in the Company that would otherwise
serve to incentivize and reward the executive for achieving the desired
financial and operating performance; and iv) the executive agrees to waive (in
writing) any right he/she may have pursuant to an employment agreement (or
otherwise) to any performance-based compensation other than the Incentive
Compensation (as defined below) to which he/she would be entitled pursuant to
the Incentive Plan for the period(s) during which the Incentive Plan is intended
to apply.




General Overview of the Incentive Plan


As noted above, the universe of Eligible Executives consists of 11 members of
the MSC management team.  The list of Eligible Executives may be expanded at the
Company’s sole discretion. The Eligible Executives as of the date hereof are
referenced at Exhibit 1 attached hereto. In connection with formulating the
Incentive Plan, the Eligible Executives have been grouped into three (3) subsets
based on the level of duties and

 
1

--------------------------------------------------------------------------------

 

responsibilities assigned to each and their potential impact on the future
operating and financial performance of the Company.  The three (3) subsets of
Eligible Executives are as follows:


Group 1 consists of Eligible Executives who have the most significant corporate
/ Company-wide responsibilities and have a direct reporting relationship to
either the Company’s Chief Executive Officer or Chief Operating Officer
(hereinafter, the “Group 1 Executives”). There are five (5) Group 1 Executives,
each of whom is specifically identified at Exhibit 1.


Group 2 consists solely of the General Managers of MSC gaming properties
(hereinafter, the “Group 2 Executives”).  There are three (3) Group 2
Executives, each of whom is specifically identified at Exhibit 1.


Group 3 consists of executives at the corporate level who are responsible for
critical corporate / Company-wide functions but whose scope of duties and level
of responsibilities are less than that of the Group 1 Executives (hereinafter,
the “Group 3 Executives”).  There are three (3) Group 3 Executives, each of whom
is specifically identified at Exhibit 1.


Based on the group to which each Eligible Executive is assigned, he or she shall
be eligible to earn incremental compensation over and above his or her base
salary (“Incentive Compensation”) based on performance and the results achieved
during the period(s) covered by the Incentive Plan.  The Incentive Compensation
that can be earned under the Incentive Plan ranges from 40% to 80%1 (as a
percentage of the annual base salary then in effect) depending on the individual
Eligible Executive and the group to which he or she is assigned.  To the extent
an Eligible Executive and the Company have previously entered into an employment
agreement with respect to the executive’s services, and such employment
agreement provides for the executive to receive a performance bonus (or other
similar form of incentive compensation), such performance bonus (or other
similar form of incentive compensation) for any period during which the
Incentive Plan is in effect will be determined (and paid) in accordance with the
Incentive Plan in lieu of any other performance-based bonus (or other similar
form of incentive compensation) to which the Eligible Executive may have
otherwise been entitled during such period(s) pursuant to his/her respective
employment agreement; provided, however, the Eligible Executive must execute the
Acknowledgment presented herewith prior to being paid any Incentive Compensation
to which he/she may otherwise be entitled under the Incentive Plan and shall not
be entitled to participate in the Incentive Plan unless such Acknowledgment is
executed by the Eligible Executive and returned to the Company’s General Counsel
on or before April 30, 2009, or as of such later date as the Company may
determine in its sole discretion.  The Incentive Plan is intended to be in
effect for calendar year 2009 unless otherwise indicated herein or in the
exhibits hereto.



--------------------------------------------------------------------------------

 
1 Represents the “target” Incentive Compensation range for Eligible Executives
assuming such executives meet, but do not exceed, the annual EBITDAR targets (at
the 100% level) for the Company and each of the individual gaming
properties.  Actual Incentive Compensation earned may vary materially above or
below this range depending on performance.

 
2

--------------------------------------------------------------------------------

 

Extension of the Incentive Plan (or some modified version thereof) to any
period(s) beyond 2009 is subject to the discretion of the MSC board of
directors.  In the event the Company materially modifies the operating strategy
for one or more of its properties, the 2009 operating budget(s) for such
property(ies) (and MSC on a consolidated basis) are subject to adjustment.
Accordingly, any financial targets referenced in this Incentive Plan and/or the
exhibits hereto are subject to corresponding adjustments.




Description of Plan (by Group)


Group 1 Executives shall be eligible to earn Incentive Compensation of up to a
range of 70% to 80%2 of their respective base salaries as in effect for
2009.  The Incentive Compensation for Group 1 Executives shall be divided into
four (4) performance-based components which are to be weighted as set forth at
Exhibit 1.  The four (4) performance-based components are as follows:


Workload Component – Because a substantial portion of the workload associated
with MSC’s financial restructuring and turnaround efforts falls on the shoulders
of certain of the Group 1 Executives and is incremental to such executives’
“regular” duties, these individuals have worked exceptionally long hours during
the past several months and are expected to continue to work exceptionally long
hours until such time as the Company’s operations are stabilized and its
financial position has substantially improved.  In respect of their
significantly increased workloads, certain of the Group 1 Executives will
receive a portion of their Incentive Compensation in the form of a temporary
incremental upward adjustment equal to specified percentages (as set forth at
Exhibit 1) of their respective base salaries as in effect during such period(s)
(the “Workload Component”).  The Workload Component shall be paid to Group 1
Executives in conjunction with each regular payroll cycle throughout calendar
year 2009.


Milestones Component -   Because each Group 1 Executive performs
mission-critical corporate / Company-wide functions, a portion (as set forth at
Exhibit 1) of the Incentive Compensation that each Group 1 Executive will be
eligible to earn shall be conditioned upon the Eligible Executive achieving the
significant objective(s) as established for him/her by the Company (the
“Significant Milestones”), on or before the target completion date(s).  The
Significant Milestone(s) and target completion date(s) established with respect
to each Group 1 Executive’s Milestones Component (as defined below) are set
forth at Exhibit 2(A).3  By achieving the Significant Milestones by the target
completion dates, Group 1 Executives will significantly contribute to the
success of the Company’s overall plan for improving its financial condition and
operating performance.



--------------------------------------------------------------------------------

 
2 Represents the “target” Incentive Compensation level assuming that actual
EBITDAR meets, but does not exceed, the annual EBITDAR target (at the 100%
level) for the Company.  Actual Incentive Compensation earned may vary
materially above or below this range depending on performance.
 
3 With respect to Group 1 Executives, the Significant Milestones have been
reviewed and expressly approved by the MSC board of directors.

 
3

--------------------------------------------------------------------------------

 

Accordingly, a significant component of the Incentive Compensation that Group 1
Executives will be eligible to earn shall be tied to the achievement of the
Significant Milestones by the target completion date(s). The component of the
Incentive Plan that is conditioned upon an Eligible Executive achieving the
Significant Milestone(s) is hereinafter referred to as the “Milestones
Component.”


MSC EBITDAR Component – In order to incentivize Group 1 Executives to maximize
enterprise value by improving MSC’s financial performance, a portion (as set
forth at Exhibit 1) of the Incentive Compensation that Group 1 Executives will
be eligible to earn shall be conditioned upon the Company meeting and/or
exceeding the 2009 consolidated EBITDAR4 targets referenced at Exhibit 3 (the
“MSC EBITDAR Component”).


MSC Cost Savings Component – In order to incentivize Group 1 Executives to
improve the efficiency of MSC’s operations by successfully managing the
implementation of, and realizing the benefits from, Company-wide cost and/or
property-specific savings plans, a portion (as set forth at Exhibit 1) of the
Incentive Compensation that Group 1 Executives will be eligible to earn shall be
conditioned upon the Company holding “Total Operating Expenses”5 for 2009 at or
below the lesser of: i) the target set forth at Exhibit 5; and ii) the product
of (a) the Company’s actual 2009 “gross” revenue, multiplied by (b) the Total
Operating Expense % reflected at Exhibit 5, (the “MSC Cost Savings Component”);
provided, however, if MSC’s actual consolidated EBITDAR for 2009 meets or
exceeds the 2009 consolidated EBITDAR budget (at the 100% level), the Group 1
Executives shall be deemed to have automatically earned the MSC Cost Savings
Component for such period.


Group 2 Executives shall be eligible to earn Incentive Compensation of up to
50%6 of their respective base salaries as in effect for 2009.  The Incentive
Compensation for Group 2 Executives shall be divided into three (3)
performance-based components which are to be weighted as set forth at Exhibit
1.  The three (3) performance-based components are as follows:



--------------------------------------------------------------------------------

 
4 EBITDAR is defined as earnings before interest, taxes, depreciation,
amortization, restructuring charges /reorganization items and certain other
items (if any, as deemed appropriate by the Company) which are non-cash and/or
non-recurring.
 
5 For purposes of the Incentive Plan, Total Operating Expenses equal the sum of
various expense categories (and contra-revenue items to the extent applicable)
including the following: i) Promotional Allowances; ii) Cost of Goods Sold; iii)
Payroll & Payroll-Related; iv) Gaming Taxes; v) Marketing; vi) Controllable -
Other; vii) Non-Controllable; viii) Admission Taxes; ix) Cash Back Coupons; and
x) any other expense(s) / contra-revenue item(s) referenced at any exhibit
attached hereto which contains the relevant Total Operating Expenses
target.  The forgoing notwithstanding, the computation of Total Operating
Expenses is subject to modification based on the reasonable sole discretion of
the Company.
 
6 Represents the “target”  Incentive Compensation level assuming that actual
EBITDAR meets, but does not exceed, the annual EBITDAR targets (at the 100%
level) for the Company and each of the individual gaming properties.  Actual
Incentive Compensation earned may vary materially above or below this level
depending on performance.

 
4

--------------------------------------------------------------------------------

 



MSC EBITDAR Component – In order to incentivize Group 2 Executives to work
together with the objective of maximizing enterprise value by improving MSC’s
overall financial performance, a portion (as set forth at Exhibit 1) of the
Incentive Compensation that Group 2 Executives will be eligible to earn shall be
conditioned upon the Company meeting and/or exceeding the 2009 consolidated
EBITDAR targets referenced at Exhibit 3.


Property EBITDAR Component – In order to incentivize Group 2 Executives to
maximize the financial performance of the MSC gaming property for which they
have managerial oversight responsibility, a portion (as set forth at Exhibit 1)
of the Incentive Compensation that Group 2 Executives will be eligible to earn
shall be conditioned upon their respective properties meeting and/or exceeding
the EBITDAR targets referenced at Exhibits 4(A) through 4(C) (“Property EBITDAR
Component”).


Property Cost Savings Component – In order to incentivize Group 2 Executives to
improve the efficiency of the MSC gaming properties for which they have
managerial oversight responsibility by successfully implementing, and realizing
the benefits from, the targeted cost savings for their respective properties, a
portion (as set forth at Exhibit 1) of the Incentive Compensation that Group 2
Executives will be eligible to earn shall be conditioned upon their respective
gaming properties holding Total Operating Expenses for 2009 at or below the
lesser of: i) the targets set forth at Exhibits 6(A) through 6(C), respectively;
and ii) the product of (a) each respective gaming property’s 2009 “gross”
revenue, multiplied by (b) the corresponding Total Operating Expense % for each
such gaming property as set forth at Exhibits 6(A) through 6(C), respectively
(the “Property Cost Savings Component”); provided, however, if the actual 2009
EBITDAR for any given MSC property meets or exceeds the 2009 EBITDAR budget (at
the 100% level) for the respective gaming property, the Group 2 Executive with
managerial oversight responsibility for such gaming property shall be deemed to
have automatically earned the Property Cost Savings Component for such period.


Group 3 Executives shall be eligible to earn Incentive Compensation up to a
range of 40% to 50%7 of their respective base salaries as in effect for
2009.  The Incentive Compensation for Group 3 Executives shall be divided into
three (3) or four (4) (depending on the specific Eligible Executive)
performance-based components which are to be weighted as set forth at Exhibit
1.  The performance-based components are as follows:


Workload Component – Because MSC’s financial restructuring and turnaround
efforts have substantially increased the workloads of certain Group 3
Executives,



--------------------------------------------------------------------------------

 
7 Represents the “target” Incentive Compensation range assuming that actual
EBITDAR meets, but does not exceed, the annual EBITDAR target (at the 100%
level) for the Company.  Actual Incentive Compensation earned may vary
materially above or below this range depending on performance.

 
5

--------------------------------------------------------------------------------

 

and given that their workloads are not anticipated to decrease in the near term,
select Group 3 Executives will receive a portion of their Incentive Compensation
in the form of a temporary incremental upward adjustment equal to specified
percentages (as set forth at Exhibit 1) of their respective base salaries as in
effect for 2009.  The Workload Component shall be paid to Group 3 Eligible
Executives in conjunction with each regular payroll cycle throughout calendar
year 2009.


Milestones Component – Because each Group 3 Executive performs a
mission-critical corporate / Company-wide function, a portion (as set forth at
Exhibit 1) of the Incentive Compensation that each Group 3 Executive will be
eligible to earn shall be conditioned upon the Eligible Executive achieving the
Significant Milestones, as established for him/her by the Company, on or before
the target completion dates.  The Significant Milestones and target completion
dates established with respect to each Group 3 Executive’s Milestones Component
are set forth at Exhibit 2(B). By achieving these Significant Milestones, Group
3 Executives will contribute to the success of the Company’s overall plan for
improving its financial condition and operating performance.


MSC EBITDAR Component – In order to incentivize Group 3 Executives to support
Company-wide efforts to maximize enterprise value through improving MSC’s
financial performance, a portion (as set forth at Exhibit 1) of the Incentive
Compensation that Group 3 Executives will be eligible to earn shall be
conditioned upon the Company meeting and/or exceeding the 2009 consolidated
EBITDAR targets referenced at Exhibit 3.


MSC Cost Savings Component – In order to incentivize Group 3 Executives to
support the Company-wide efforts to improve the efficiency of MSC’s operations
through the successful implementation of the Company-wide and/or
property-specific cost savings plan, a portion (as set forth at Exhibit 1) of
the Incentive Compensation that Group 3 Executives will be eligible to earn
shall be conditioned upon the Company holding Total Operating Expenses for 2009
at or below the lesser of: i) the target set forth at Exhibit 5; and ii) the
product of (a) Company’s actual 2009 “gross” revenue, multiplied by (b) the
Total Operating Expense % reflected at Exhibit 5; provided, however, if MSC’s
actual 2009 consolidated EBITDAR meets or exceeds the 2009 consolidated EBITDAR
budget (at the 100% level), the Group 3 Executives shall be deemed to have
automatically earned the MSC Cost Savings Component for such period.


Timing of Incentive Compensation Payments


Unless otherwise indicated herein or in the exhibits hereto, Incentive
Compensation owing (if any) to each Eligible Executive pursuant to the Incentive
Plan shall be finally determined and paid to each such Eligible Executive on the
earlier of: i) the closing of the Company’s financial books and records for 2009
and the completion of field work by the Company’s independent public accountants
(“Audit Completion Date”); and ii) March 31, 2010 (“Outside Date”).  The
foregoing notwithstanding, the following timing

 
6

--------------------------------------------------------------------------------

 

parameters shall apply: i) Group 1 Executives and Group 3 Executives shall be
paid a pro rata share of their respective Workload Components in conjunction
with each regular payroll cycle throughout calendar year 2009; ii) Group 1
Executives and Group 3 Executives shall, within 45 days of the end of each
applicable financial reporting quarter, be paid an amount in respect of the
Milestones Component earned (if any) during such financial reporting quarter;
iii) Group 1 Executives shall be paid an amount in respect of the Milestones
Component earned after December 31, 2009 (to the extent applicable) within 15
days of having achieved the Significant Milestone by the target completion date;
and iv) Group 2 Executives shall, within 45 days of the end of each financial
reporting quarter for calendar year 2009, be paid an amount in respect of the
Property EBITDAR Component earned (if any) during such quarter up to the Maximum
Quarterly Payout % (as reflected at Exhibits 4(A) through 4(C)); provided,
however, to the extent the amount of the Property EBITDAR Component earned (if
any) as measured on an annual basis exceeds the sum of the quarterly payout
amounts, such Eligible Executives shall be entitled to an incremental payment
equal to such difference on the earlier of: i) the Audit Completion Date; and
ii) the Outside Date.  Notwithstanding any provision contained herein to the
contrary, the MSC board of directors reserves its right to, at its sole
discretion, accelerate the date of any payment for Incentive Compensation owing
under the Incentive Plan.


Unless terminated without “Cause” (as defined below), the Eligible Executive
must be employed by the Company as of December 31, 2009 in order to earn and
receive payment of any Incentive Compensation under the Incentive Plan;
provided, however, any amounts paid (prior to termination of employment) in
respect of the Workload Component, Milestones Component and/or Property EBITDAR
Component shall not be subject to disgorgement unless the Eligible Executive was
terminated for Cause.  To the extent an Eligible Executive commenced employment
with the Company after January 1, 2009 or is terminated without Cause prior to
December 31, 2009, he or she shall receive a pro rata8 share of any Incentive
Compensation that the Eligible Executive would otherwise have been eligible to
earn under the Incentive Plan for the 2009 calendar year; provided, however,
such amounts of Incentive Compensation owing (if any) will be determined and
paid in accordance with the timing and other relevant provisions set forth
herein.  The foregoing notwithstanding, the MSC board of directors expressly
reserves  the right to withhold and not pay any Incentive Compensation otherwise
owing to an Eligible Executive under the Incentive Plan in the event such
Eligible Executive was subject to any documented (in writing) disciplinary
action by the Company at any time prior to the date on which any
earned  Incentive Compensation under the Incentive Plan is scheduled to be paid.


For purposes of the Incentive Plan, “Cause” shall mean: i) the conviction of, or
judgment against, the Eligible Executive by a civil or criminal court of
competent jurisdiction or the filing of a criminal complaint or information, for
a felony or any other offense involving embezzlement or misappropriation of
funds, or any act of moral turpitude,



--------------------------------------------------------------------------------

 
8 For purposes of this specific provision of the Incentive Plan, the pro ration
of Incentive Compensation earned (if any) shall be calculated based on the
number of calendar days in 2009 (or other applicable period) during which the
Eligible Executive was employed by the Company divided by 365.

 
7

--------------------------------------------------------------------------------

 

dishonesty or lack of fidelity; ii) the indictment of the Eligible Executive by
a state or federal grand jury of competent jurisdiction or the filing of a
criminal complaint or information for a felony or any other offense involving
embezzlement or misappropriation of funds, or any act of moral turpitude,
dishonesty or lack of fidelity; iii) the confession by the Eligible Executive of
embezzlement or misappropriation of funds, or any act of moral turpitude,
dishonesty, lack of fidelity or that constitutes a material breach of the
Company’s policies and/or procedures; iv) the payment (or, by the operation
solely of the effect of a deductible, the failure of payment) by a surety or
insurer of a claim under a fidelity bond issued for the benefit of the Company
for a loss due to the wrongful act, or wrongful omission to act, of the Eligible
Executive; v) the denial, revocation or suspension of a license, qualification
or certificate of suitability to the Eligible Executive by any of the Gaming
Authorities; and vi) any action or failure to act by the Eligible Executive that
the Company reasonably believes, as a result of a communication or action by the
Gaming Authorities or on the basis of consultations with its gaming counsel
and/or other professional advisors, will likely cause any of the Gaming
Authorities to: (a) fail to license, qualify and/or approve the Company to own
and operate a gaming business; (b) grant any such licensing, qualification
and/or approval only upon terms and conditions that are unacceptable to the
Company; (c) significantly delay any such licensing, qualification and/or
approval process; or (d) revoke or suspend any existing license.

 
8

--------------------------------------------------------------------------------

 
